433 F.3d 1089
HAWTHORNE SAVINGS F.S.B.; Hawthorne Financial Corporation, Plaintiffs-Appellees,v.RELIANCE INSURANCE COMPANY OF ILLINOIS, Defendant-Appellant.Hawthorne Savings F.S.B.; Hawthorne Financial Corporation, Plaintiffs-Appellees,v.M. Diane Koken, Insurance Commissioner of the Commonwealth of Pennsylvania, in her capacity as Liquidator of Reliance Insurance Company, Intervenor-Appellant,Reliance Insurance Company of Illinois, Defendant.
No. 03-55548.
No. 03-55611.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 6, 2004.
Filed August 24, 2005.
Amended January 13, 2006.

W. Wendell Hall and Rosemarie Kanusky, Fulbright & Jaworski L.L.P., San Antonio, TX, Claudia Morehead and Robert S. Schulman, Fulbright & Jaworski L.L.P., Los Angeles, CA, and Oscar Rey Rodriguez, Fulbright & Jaworski L.L.P., Dallas, TX, for the defendant-appellant.
Pamela H. Woldow, Chief Counsel, Insurance Department, Commonwealth of Pennsylvania, Harrisburg, PA, for the intervenor-appellant.
Jeffrey A. Tidus and David P. Crochetiere, Baute & Tidus LLP, Los Angeles, CA, for the plaintiffs-appellees.
Appeal from the United States District Court for the Central District of California; Dickran M. Tevrizian, District Judge, Presiding. D.C. Nos. CV-99-13119-DT(AJW), CV-99-13119-DT.
Before BROWNING, PREGERSON, and BERZON, Circuit Judges.

ORDER

1
The Opinion filed on August 24, 2005 and appearing at 421 F.3d 835 (9th Cir.2005) is hereby amended as follows:


2
1) 421 F.3d at 852, Slip Op. p. 11371, third to last line: after "state court do" add "under the Uniform Insurers Liquidation Act (UILA), CAL. INS. CODE §§ 1064.1-.12"


3
2) 421 F.3d at 852, Slip Op. p. 11372, lines 5-6: replace "Uniform Insurers Liquidation Act (UILA), CAL. INS. CODE §§ 1064.1-.12" with "UILA"


4
3) 421 F.3d at 856, Slip Op. p. 11378, line 16: after "stay its proceedings" add "under the UILA"